Citation Nr: 1503979	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  12-12 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for lung cancer, to include as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel






INTRODUCTION


The Veteran had active military service from September 1957 to September 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) Jackson, Mississippi, which denied service connection for lung cancer.  Subsequent to the rating decision, jurisdiction was transferred to the RO in Muskogee, Oklahoma.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has lung cancer that is due to military service, to include as due to exposure to various chemicals and to ionizing radiation.

The Veteran was afforded a VA examination in December 2010.  The examiner determined that the appellant's lung cancer was not due to exposure to ionizing radiation during military service.  She further opined that his long term smoking history was more likely than not the most contributing factor to the development of lung cancer.

The Board finds that the December 2010 VA examination opinion is insufficient to determine the Veteran's claim of service connection.  In this regard, service treatment records (STRs) dated in September 1977 note that the Veteran had a calcified granuloma in the left upper lung field from previous granulomatous disease.  The record also demonstrates that there was a small area of linear atelectasis in the left lower lobe.  While the examiner determined that the Veteran's smoking history was the most contributing factor to the development of lung cancer, she failed to discuss the lung conditions noted during service and their contribution, if any, to lung cancer.  Therefore, remand for an addendum opinion is necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Forward the claims file to the VA examiner who conducted the December 2010 VA examination, or another appropriate VA provider if she is unavailable, to provide an addendum opinion for the Veteran's claim of service connection for lung cancer.

The examiner is to provide an opinion to the following:

Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's lung cancer had its onset during military service or is otherwise related to military service?

The examiner must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

The examiner should discuss medical evidence in the claims file.  Specifically, the examiner should discuss all lung conditions noted during service, to include the calcified granuloma in the left upper lung field and the linear atelectasis in the left lower lobe, and their contribution, if any, to the development of lung cancer.

2. If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Then the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


